Exhibit 10.37

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 11, 2008 with an
effective date of December 31, 2007 (this “Amendment”), relating to the Credit
Agreement referenced below, is by and among Speedway Motorsports, Inc., a
Delaware corporation (“SMI”), and Speedway Funding, LLC, a Delaware limited
liability company) (“Speedway Funding” and together with SMI, the “Borrowers”),
the subsidiaries and related parties identified as Guarantors on the signature
pages hereto, the Lenders identified on the signature pages hereto, Bank of
America, N.A., a national banking association, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”), Wachovia Bank, National
Association, as Syndication Agent (in such capacity, the “Syndication Agent”),
Calyon New York Branch (successor in interest to Credit Lyonnais New York
Branch) and SunTrust Bank, as the Documentation Agents (in such capacity, the
“Documentation Agents”), and Banc of America Securities LLC, as Lead Arranger
and Book Manager for the Lenders. Terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $500 million credit facility has been extended to the Borrowers
pursuant to the terms of that Credit Agreement dated as of May 16, 2003, as
amended as of November 7, 2003, March 15, 2005, December 2, 2005, May 15,
2006, August 30, 2006 and as of January 10, 2008 (as amended and modified from
time to time, the “Credit Agreement”) among the Borrowers, the subsidiaries and
related parties identified as guarantors therein, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, Wachovia Bank,
National Association, as Syndication Agent, Credit Lyonnais, New York Branch,
Fleet National Bank, and SunTrust Bank, as the Documentation Agents, and Banc of
America Securities LLC, as Lead Arranger and Book Manager for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modifications require the approval of the Lenders;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Amendment. The definition of “Consolidated Net Income” set forth in
Section 1.1 of the Credit Agreement is amended to read as follows:

“ “Consolidated Net Income” means, for any period, with respect to the combined
results of Speedway Motorsports and its Subsidiaries, the gross revenues from
operations (including payments received of interest income) less all operating
and non-operating expenses including taxes on income, all determined in
accordance with GAAP; but excluding from the calculation of income: (i) net
gains on the sale, conversion or other disposition of capital assets, (ii) net
gains on the acquisition, retirement, sale or other disposition of Capital Stock
and other securities issued by Speedway Motorsports and its Subsidiaries,
(iii) net gains on the collection of proceeds of life insurance policies,
(iv) any write-up of any asset, (v) the $12,000,000 loss taken by the Speedway
Motorsports on early debt retirement in the second quarter of 2003, (vi) any
other gain or loss of an extraordinary nature as determined in accordance with
GAAP, and (vii) any other non-cash gain or loss of a non-recurring nature
relating solely to Motorsports Authentics, LLC, a Delaware limited liability
company.”

2. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Amendment by the Credit Parties and the Required
Lenders; and

(b) receipt by the Administrative Agent of all other fees and expenses owing in
connection with this Amendment.

3. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants in connection herewith that as of the date hereof (after giving
effect hereto) (a) the representations and warranties set forth in Section 6 of
the Credit Agreement are true and correct in all material respects (except those
which expressly relate to an earlier date), and (b) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

4. Acknowledgments, Affirmations and Agreements. Each of the Credit Parties
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment does not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

5. Credit Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

6. Expenses. The Borrowers jointly and severally agree to pay all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and expenses of the Administrative
Agent’s legal counsel.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
North Carolina.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

THE BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Executive Vice President and Chief Financial Officer

  SPEEDWAY FUNDING, LLC,   a Delaware limited liability company   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

President

 

[Signatures Continue]



--------------------------------------------------------------------------------

GUARANTORS:   600 RACING, INC.,   a North Carolina corporation   ATLANTA MOTOR
SPEEDWAY, LLC,   a Georgia limited liability company   BRISTOL MOTOR SPEEDWAY,
LLC,   a Tennessee limited liability company   CHARLOTTE MOTOR SPEEDWAY, LLC,  
a North Carolina limited liability company   INEX CORP.,   a North Carolina
corporation   LAS VEGAS MOTOR SPEEDWAY, LLC,   a Delaware limited liability
company   MOTORSPORTS BY MAIL, LLC   a North Carolina limited liability company
  NEVADA SPEEDWAY, LLC,   a Delaware limited liability company   SMI TRACKSIDE,
LLC,   a North Carolina limited liability company   SMISC HOLDINGS, INC.,   a
North Carolina corporation   SPEEDWAY MEDIA, LLC,   a North Carolina limited
liability company   SPEEDWAY PROPERTIES COMPANY, LLC,   a Delaware limited
liability company   SPEEDWAY SONOMA, LLC,   a Delaware limited liability company
  SPR, LLC, a Delaware limited liability company   TEXAS MOTOR SPEEDWAY, INC.,  
a Texas corporation   TRACKSIDE HOLDING CORPORATION,   a North Carolina
corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice President

  SPEEDWAY SYSTEMS LLC,   a North Carolina limited liability company   By:  
SPR, LLC,     its manager    

By:

 

/s/ William R. Brooks

   

Name:

 

William R. Brooks

   

Title:

 

Vice President

 

[Signatures Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   in its capacity as the
Administrative Agent   By:  

/s/ Bridgett J. Manduk

  Name:  

Bridgett J. Manduk

  Title:  

Assistant Vice President

LENDERS:   BANK OF AMERICA, N.A.,
in its capacity as a Lender, Swingline Lender and Issuing Lender   By:  

/s/ Madison B. Wyche IV

  Name:  

Madison B. Wyche IV

  Title:  

Vice President

  CALYON NEW YORK BRANCH (successor in interest to Credit Lyonnais New York
Branch), in its capacity as Documentation Agent and as a Lender   By:  

/s/ Brian Myers

  Name:  

Brian Myers

  Title:  

Managing Director

  By:  

/s/ Robert Smith

  Name:  

Robert Smith

  Title:  

Managing Director

  CAROLINA FIRST   By:  

/s/ Charles D. Chamberlain

  Name:  

Charles D. Chamberlain

  Title:  

Executive Vice President

  COMERICA BANK   By:  

/s/ Scott M. Kowalski

  Name:  

Scott M. Kowalski

  Title:  

Vice President

 

[Signatures Continue]



--------------------------------------------------------------------------------

  FIRST TENNESSEE BANK NATIONAL ASSOCIATION   By:  

/s/ Miles R. Snider

  Name:  

Miles R. Snider

  Title:  

Vice President

  FIRSTRUST BANK   By:  

/s/ Ellen Frank

  Name:  

Ellen Frank

  Title:  

Vice President

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Sean P. Golden

  Name:  

Sean P. Golden

  Title:  

Assistant Vice President

  RBC BANK   By:  

/s/ Richard E. Anglin III

  Name:  

Richard E. Anglin III

  Title:  

Bank Officer

  REGIONS BANK   By:  

/s/ Elaine Passman

  Name:  

Elaine Passman

  Title:  

Vice President

  SOVEREIGN BANK   By:  

/s/ Kathryn McEnroe Williams

  Name:  

Kathryn McEnroe Williams

  Title:  

Vice President

  SUNTRUST BANK, in its capacity as Documentation Agent and as a Lender   By:  

/s/ William C. Barr, III

  Name:  

William C. Barr, III

  Title:  

Managing Director

 

[Signatures Continue]



--------------------------------------------------------------------------------

  US BANK NATIONAL ASSOCIATION   By:  

/s/ Charles L. Thomas

  Name:  

Charles L. Thomas

  Title:  

Vice President

  WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Syndication Agent and
as a Lender   By:  

/s/ Douglas T. Davis

  Name:  

Douglas T. Davis

  Title:  

Senior Vice President

  TD BANKNORTH, N.A.   By:  

/s/ John Mercier

  Name:  

John Mercier

  Title:  

Senior Vice President